DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11, 13-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,951. Although the conflicting claims are somewhat different from the language recited in the claims 1-20 of U.S. Patent No. 10,691,951, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-20 of U.S. Patent No. 10,691,951, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-20 of U.S. Patent No. 10,691,951, including the feature of generating a model in accordance with at least the veracity indication; obtaining second video content data associated with a second video; applying the second video content data to the model to generate a prediction regarding a likelihood of whether a subject matter of the second video is accurate as specified in the present claims 1 of the present Application. (See column 25, lines 33-39, of U.S Patent No. 10,691,951).
With regard to claim 2, the feature of wherein the first video comprises a plurality of videos generated by a plurality of different media outlets as specified thereof is present in claim 2 of U.S. Patent No. 10,691,951.

With regard to claim 4, the feature of wherein the digest identifies at least one source of the first video as specified thereof is present in claim 4 of U.S. Patent No. 10,691,951.
With regard to claim 5, the feature of wherein the digest identifies a person included in the first video, an object included in the first video, a timestamp associated with the first video, a location for generation of the first video, or any combinations thereof as specified thereof is present in claim 5 of U.S. Patent No. 10,691,951.
With regard to claim 6, the feature of wherein the processing of the digest to generate the cascade assembly comprises generating at least one score for the first video in accordance with a plurality of properties of the first video, and wherein the plurality of properties comprises a depth, a size, a number of sources associated with the first video, a virality, or any combinations thereof as specified thereof is present in claim 6 of U.S. Patent No. 10,691,951.
With regard to claim 7, the feature of wherein the processing of the cascade assembly to generate the veracity indication comprises obtaining information from a plurality of verification sources to verify an accuracy of assertions included in the first video as specified thereof is present in claim 7 of U.S. Patent No. 10,691,951.
With regard to claim 8, the feature of wherein the operations further comprise: obtaining an actual status of whether the second video includes accurate subject matter; and comparing the actual status with the prediction to generate an error indication as specified thereof is present in claim 8 of U.S. Patent No. 10,691,951.

With regard to claim 10, the feature of wherein the operations further comprise: obtaining third video content data associated with a third video; applying the third video content data to the modified model to generate a second prediction regarding a likelihood of whether the third video is accurate as specified thereof is present in claim 5 of U.S. Patent No. 10,691,951.
With regard to claim 11, the feature of wherein the first video content data comprises raw data captured by a camera of a communication device as specified thereof is present in claim 11 of U.S. Patent No. 10,691,951.
With regard to claim 13, the feature of generating a model in accordance with the plurality of veracity indications; and utilizing the model to generate a plurality of predictions regarding an accuracy of a second plurality of assertions included in a second plurality of videos as specified thereof is present in claim 13 of U.S. Patent No. 10,691,951.
With regard to claim 14, the feature of wherein each video of the second plurality of videos is related to the common subject matter as specified thereof is present in claim 14 of U.S. Patent No. 10,691,951.
With regard to claim 15, the feature of wherein the data comprises data transcript of the first plurality of assertions included in the first plurality of videos as specified thereof is present in claim 15 of U.S. Patent No. 10,691,951.
With regard to claim 17, the feature of wherein the operations further comprise presenting at least one prediction of the plurality of predictions on a presenting device as specified thereof is present in claim 10 of U.S. Patent No. 10,691,951.

With regard to claim 19, the feature of responsive to the prediction indicating that the subject matter assertion is at least substantially accurate, enabling, by the first processing system, access to the video by a second processing system including a second processor; and responsive to the prediction indicating that the subject matter assertion is at least substantially inaccurate, disabling, by the first processing system, access to the video by the second processing system as specified thereof is present in claim 19 of U.S. Patent No. 10,691,951.
With regard to claim 20, the feature of responsive to the prediction indicating that the accuracy of the subject matter assertion is unknown, obtaining, by the first processing system, information from a source; enabling, by the first processing system, access to the video by the second processing system when the information indicates that the subject matter assertion is at least substantially accurate; and disabling, by the first processing system, access to the video by the second processing system when the information indicates that the subject matter assertion is at least substantially inaccurate as specified thereof is present in claim 20 of U.S. Patent No. 10,691,951.
.				Allowable Subject Matter
Claims 12, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beattie, JR. et al disclose a system and method for layered delivery of media content quality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.